DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this case, the independent claims 1 and 14 both recite the limitation “receiving/to receive, from a service consumer network function (NF), a request for requiring the UE data collection via an application function (AF) for analytics.”  It is not clear whether the limitation means “receiving, from a service consumer NF, a request for requiring the UE data collection” “via an AF for analytics”, or “receiving, from a service consumer NF, a request” “for requiring the UE data collection via an AF for analytics.”  Examiner is interpreting the limitation in the second manner for the purposes of examination.  Dependent claims 2-8, 15-17 are rejected for being dependent on rejected independent claims 1 and 14, and for failing to correct the deficiencies of said independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Examiner notes that the Lee reference is essentially a copy of several portions of the 3GPP reference (see IDS filed 4/20/2022 for both references); the 3GPP reference is being used for this Office Action because it is the more comprehensive reference.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TS 23.288 v16.1.0 (2019-09), hereinafter 3GPP; see IDS filed 4/20/2022.

Regarding claim 1, 3GPP teaches a method, by a network data analytics function (NWDAF), for a user equipment (UE) data collection, the method comprising: 
receiving, from a service consumer network function (NF), a request for requiring the UE data collection via an application function (AF) for analytics (3GPP Page 23 Section 6.4.4 Step 1 teaches the Consumer NF sending an Analytics request/subscribe to the NWDAF for any UE with Analytics Filter information that includes Application ID; 3GPP Page 21 Table 6.4.2-1 teaches that the AF is the source of the Application ID service data); 
discovering the AF that provides the UE data collection based on AF profiles of the AF (3GPP Page 16 FIG. 6.2.2.3-1 Steps 1d, 1e are grouped together as “Discovery of AF available data”; Step 1a teaches updating a NEF Profile after the registration of AF available data, and 3GPP Page 7 teaches that NWDAF data collection from AF is either via NEF or directly, so the NEF Profile here broadly maps to AF profiles as claimed when NWDAF data collection is direct from AF; Step 1e teaches matching the requested query with the registered NEF Profiles); 
transmitting, to the AF, a request for a subscription to the AF for the UE data collection for the analytics including at least one event identifier (ID), at least one event filter related to the at least one event ID, and a target of event reporting (3GPP Page 23 Section 6.4.4 Step 2a teaches the NWDAF subscribing to the AF by invoking the subscription service with Event ID, Event Filter information, and Target of Event Reporting; while 6.4.4 shows the NWDAF working through the NEF, 3GPP Page 7 teaches that NWDAF data collection from AF is done either via NEF or directly with the AF, so the above process also may also apply to direct AF data collection); and 
receiving, from the AF, a notification on a processed data collected according to the subscription (3GPP Page 23 FIG. 6.4.4-1 Step 2a shows both the request to the AF and the response from the AF).

Regarding claim 2, 3GPP teaches wherein the AF is configured based on policies agreed for the UE data collection (3GPP Page 20-24, Section 6.4 teaches Observed Service Experience analytics, where 3GPP Page 20 and 3GPP Page 21 Table 6.4.2-1 teaches that the AF is the source of the Application ID service data, and 3GPP Page 23 teaches that for an Application ID, a set of initial Quality of Service (QoS) parameter combinations is defined in the Policy Control Function (PCF) by configuration of operator policies).

Regarding claim 3, 3GPP teaches wherein a UE application is configured for the UE data collection with an address of the AF (3GPP Page 16 FIG. 6.2.2.3-1 Step 1d teaches the NWDAF using AF identification, Application ID as optional parameters).

Regarding claim 4, 3GPP teaches wherein the AF profiles of the AF includes at least one event ID supported by the AF and at least one supported application ID (3GPP Page 16 FIG. 6.2.2.3-1 Step 1a teaches updating a NEF Profile after the registration of AF available data, including Event IDs, AF identification, and Application IDs; the NEF Profile here broadly maps to AF profiles as claimed).

Regarding claim 5, 3GPP teaches wherein the AF profiles are registered in a network repository function (NRF) (3GPP Page 16 FIG. 6.2.2.3-1 Step 1b teaches the NRF storing the received NEF registration information; the NEF Profile here broadly maps to AF profiles as claimed).

Regarding claim 6, 3GPP teaches wherein discovering the AF further comprises: 
transmitting, to the NRF, an NRF discovery request including the at least one event ID and at least one application ID corresponding to the at least one event ID (3GPP Page 16 FIG. 6.2.2.3-1 Step 1d teaches this); and 
receiving, from the NRF, an NRF discovery response including the AF profiles of the AF matching with the NRF discovery request (3GPP Page 16 FIG. 6.2.2.3-1 Step 1e teaches this; the NEF Profile here broadly maps to AF profiles as claimed).

Regarding claim 7, 3GPP teaches wherein transmitting the request for the subscription further comprises: 
determining a list of subscription permanent identifiers (SUPIs) from at least one of an access and mobile management function (AMF) and a session management function (SMF) based on the at least one event filter related to the at least one event ID (3GPP Page 21 Table 6.4.2-2 teaches the NWDAF collecting network data from the AMF and SMF; 3GPP Page 21 Section 6.4.2 teaches that the NWDAF invokes the subscription service with Event ID and Event Filter information; 3GPP Page 22 Table 6.4.3-1 teaches the NWDAF generating ServiceExperience(1..n), including SUPI list (1..n), as analytics output); and 
transmitting, to the AF, the request for the subscription for the determined list of UEs related to the SUPIs (3GPP Page 23 Section 6.4.4 Step 2a teaches the NWDAF subscribing to the AF by invoking the subscription service with Event ID, Event Filter information, and Target of Event Reporting; while 6.4.4 shows the NWDAF working through the NEF, 3GPP Page 7 teaches that NWDAF data collection from AF is done either via NEF or directly with the AF, so the above process also may also apply to direct AF data collection).

Regarding claim 8, 3GPP teaches further comprising: transmitting, to the AF, a request for a certain type of data processing from the AF based on the at least one event filter related to the at least one event ID (3GPP Page 23 Section 6.4.4 Step 2a teaches the NWDAF subscribing to the AF by invoking the subscription service with Event ID, Event Filter information, and Target of Event Reporting for Observed Service Experience-related network data analytics; while 6.4.4 shows the NWDAF working through the NEF, 3GPP Page 7 teaches that NWDAF data collection from AF is done either via NEF or directly with the AF, so the above process also may also apply to direct AF data collection).

Regarding claim 9, 3GPP teaches a method, by an application function (AF), for a user equipment (UE) data collection, the method comprising: 
receiving, from a network data analytics function (NWDAF), a request for a subscription to the AF for the UE data collection for analytics including at least one event identifier (ID), at least one event filter related to the at least one event ID, and a target of event reporting (3GPP Page 23 Section 6.4.4 Step 2a teaches the NWDAF subscribing to the AF by invoking the subscription service with Event ID, Event Filter information, and Target of Event Reporting; while 6.4.4 shows the NWDAF working through the NEF, 3GPP Page 7 teaches that NWDAF data collection from AF is done either via NEF or directly with the AF, so the above process also may also apply to direct AF data collection); 
collecting UE data according to the subscription (3GPP Page 21 Table 6.4.2-1 teaches the service data from the AF; 3GPP Page 21 Section 6.4.2 teaches that the NWDAF invokes the subscription service from the AF with Event ID and Event Filter information); 
processing the UE data based on policies agreed to for the UE data collection that is configured in the AF, the at least one event ID, and the at least one event filter related to the at least one event ID (3GPP Page 21 Table 6.4.2-1 teaches the service data from the AF; 3GPP Page 21 Section 6.4.2 teaches that the NWDAF invokes the subscription service from the AF with Event ID and Event Filter information); and 
transmitting, to the NWDAF, a notification on the processed UE data (3GPP Page 23 FIG. 6.4.4-1 Step 2a shows both the request to the AF and the response from the AF).

Regarding claim 10, 3GPP teaches wherein a UE application is configured for the UE data collection with an address of the AF (3GPP Page 16 FIG. 6.2.2.3-1 Step 1d teaches the NWDAF using AF identification, Application ID as optional parameters).

Regarding claim 11, 3GPP teaches wherein the AF is discovered by the NWDAF based on AF profiles of the AF, wherein the AF profiles of the AF includes at least one event ID supported by the AF and at least one supported application ID, and wherein the AF profiles of the AF is registered in a network repository function (NRF) (3GPP Page 16 FIG. 6.2.2.3-1 Steps 1d, 1e are grouped together as “Discovery of AF available data”; Step 1a teaches updating a NEF Profile after the registration of AF available data, and 3GPP Page 7 teaches that NWDAF data collection from AF is either via NEF or directly, so the NEF Profile here broadly maps to AF profiles as claimed when NWDAF data collection is direct from AF; Step 1e teaches matching the requested query with the registered NEF Profiles; 3GPP Page 16 FIG. 6.2.2.3-1 Step 1a teaches updating a NEF Profile after the registration of AF available data, including Event IDs, AF identification, and Application IDs; 3GPP Page 16 FIG. 6.2.2.3-1 Step 1b teaches the NRF storing the received NEF registration information; the NEF Profile here broadly maps to AF profiles as claimed).

Regarding claim 12, 3GPP teaches further comprising: establishing a user plane connection to the UE application (3GPP Page 34 Section 6.7.3.1 teaches the NWDAF may perform data analysis on UE communication pattern and user plane traffic and provide the analytics results to NFs).

Regarding claim 13, 3GPP teaches wherein establishing the user plane connection further comprises: 
finding a session management function (SMF) from a unified data repository (UDR) based on subscription permanent identifiers (SUPIs) retrieved from an access and mobile management function (AMF) (3GPP Page 31 Table 6.7.2.2-1 teaches the that the SUPI is sourced from the AMF; 3GPP Page 36 Section 6.7.3.4 Step 2c teaches the NWDAF subscribing to UE session information from SMFs based on the Event ID and SUPI); 
transmitting, to the SMF, a request for subscription to an event exposure function of the SMF including a target of event reporting set to a SUPI based on a list of the SUPIs retrieved from the AMF (3GPP Page 36 Section 6.7.3.4 Step 2c teaches the NWDAF subscribing to UE session information from SMFs based on the Event ID and SUPI); 
receiving, from the SMF, a UE IP address corresponding to the UE application (3GPP Page 36 Section 6.7.3.4 Step 2d teaches the SMF responding to the subscription request of Step 2c; 3GPP Page 19 Section 6.2.4 teaches correlation information is used by the NWDAF in all network data analytics and is always part of input data for the NWDAF; 3GPP Page 19 Table 6.2.4-1 teaches that UE IP address is correlation information for the SMF); and 
mapping the UE IP address to the SUPI (3GPP Page 19 Table 6.2.4-1 teaches that SUPI and UE IP address are correlated in order to correlate data from the SMF and the PCF).

Regarding claim 14, the NWDAF comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.

Regarding claim 15, the NWDAF comprises the same limitations as the method disclosed in claim 5, so the same rejection rationale is applicable.

Regarding claim 16, the NWDAF comprises the same limitations as the method disclosed in claim 6, so the same rejection rationale is applicable.

Regarding claim 17, the NWDAF comprises the same limitations as the method disclosed in claim 7, so the same rejection rationale is applicable.

Regarding claim 18, the AF entity comprises the same limitations as the method disclosed in claim 9, so the same rejection rationale is applicable.

Regarding claim 19, the AF entity comprises the same limitations as the method disclosed in claim 11, so the same rejection rationale is applicable.

Regarding claim 20, the AF entity comprises the same limitations as the method disclosed in claim 13, so the same rejection rationale is applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441